Citation Nr: 0218773	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to July 6, 1998, 
for the award of nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel






INTRODUCTION

The veteran served on active duty from May 1972 to March 
1974.

This case is before the Board of Veterans Appeals (Board) 
on appeal from a rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to 
nonservice-connected pension benefits and assigned an 
effective date of July 6, 1998.  The veteran took issue 
with the effective date assigned for pension benefits and 
appealed to the Board.  


FINDINGS OF FACT

1.  The RO denied the veteran's prior claim for pension 
benefits in a February 1997 rating decision, and he did 
not appeal.

2.  The veteran again filed a claim for pension benefits 
on July 6, 1998, which the RO ultimately granted effective 
from that date.

3.  It is not shown that the veteran became permanently 
and totally disabled within the year prior to his July 6, 
1998 claim, and even if he did, it is not shown that his 
disabilities were so incapacitating as to prevent him from 
filing a pension claim for at least 30 days following the 
date of permanent and total disablement.


CONCLUSIONS OF LAW

1.  The February 1997 RO rating decision which denied a 
prior claim for nonservice-connected pension was not 
timely appealed and is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302 
(2002).

2.  The requirements for an effective date prior to July 
6, 1998, for nonservice-connected pension benefits, have 
not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date for nonservice-
connected disability pension benefits prior to July 6, 
1998, the date from which the RO granted that benefit.  He 
contends that he should be awarded benefits from 1996, 
when he first filed a claim for pension benefits, or, in 
the alternative, from January 1998.

The file shows that by correspondence, rating decisions, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his 
claim.  Pertinent records are on file.  The law, not the 
evidence, governs the outcome of this case.  The Board 
finds that the notice and duty to assist provisions of the 
law are met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

The law provides that a veteran of a period of war who 
meets the service requirements and who is permanently and 
totally disabled from nonservice-connected disability not 
the result of the veteran's willful misconduct shall be 
paid a pension pursuant to 38 U.S.C.A. § 1521.  

Unless specifically provided otherwise, the effective date 
of an award of pension shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  It is otherwise provided that if the 
veteran was prevented, by reasons of a disability which 
was so incapacitating, from applying for pension benefits 
for a period of at least 30 days beginning on the date on 
which he became permanently and totally disabled, the 
effective date will be the date of application for the 
benefits or the date on which he became permanently and 
totally disabled, provided that the veteran applies for a 
retroactive award within one year from such date, 
whichever is to the advantage of the veteran.  While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented filing the claim.  38 U.S.C.A. § 5110(b)(3); 38 
C.F.R. § 3.400(b)(1).

A review of the record shows that the veteran filed an 
application for pension benefits in December 1993, and he 
maintained that he had become disabled in October 1993.  
That claim was abandoned by failing to provide requested 
information and failing to report for an examination.  In 
November 1996, he again filed a claim for pension benefits 
due to various ailments.  He underwent VA examinations.  
By RO rating decision dated in February 1997, his claim 
was denied.  He was notified by letter dated in February 
1997, but he did not appeal.  The Board notes that since 
the veteran did not timely appeal that RO determination, 
the adverse rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302.  

Thus the effective date of any later pension award must be 
determined in reference to a new claim for pension.  The 
next pension claim from the veteran was received by the RO 
on July 6, 1998.  Additional medical and other evidence 
was then developed.  While the RO initially denied the 
pension claim, it ultimately granted it (subsequent to a 
Board remand) in a March 2000 rating decision.  The RO 
assigned July 6, 1998 as the effective date for the award 
of pension.

With reference to the above cited rules on the effective 
date for pension, it is not claimed or shown that the 
veteran became permanently and totally disabled within the 
year prior to his July 6, 1998 claim.  In fact, he alleges 
he was permanently and totally disabled for years before 
such claim.  Even assuming, for the sake of argument, that 
he became permanently and totally disabled within the year 
preceding the July 6, 1998 claim, the evidence does not 
show extensive hospitalization, etc. which might 
demonstrate that his disabilities were so incapacitating 
as to prevent him from filing a pension claim for at least 
30 days following the date of permanent and total 
disablement.  

It follows that the effective date of pension may be no 
earlier than the date of RO receipt of the latest pension 
claim on July 6, 1998.  The law, not the evidence, governs 
the outcome of this case, and as a matter of law the claim 
for an earlier effective date for pension must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

An effective date earlier than July 6, 1998, for 
nonservice-connected disability pension benefits, is 
denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

